Citation Nr: 1641137	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to disability rating in excess of 50 percent for migraine headaches.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) from December 4, 2014.

5. Entitlement to an extraschedular TDIU prior to December 4, 2014.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the application to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  

The Veteran testified at as October 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be made due to a malfunction in the recording equipment.  In May 2014, the Veteran and his wife testified at a second Board videoconference hearing.  A copy of the May 2014 transcript has been associated with the Veteran's electronic claims file.

In December 2014, the Board denied the Veteran's claims for a rating in excess of 50 percent for migraines, reopening his claim for service connection for sleep apnea, and entitlement to TDIU.  The Veteran appealed these denied claims.

In January 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to provide adequate reasons and bases to support its decision. Specifically, the JMR stated that the Board erred by not adequately explaining why the sleep apnea treatise evidence was too attenuated to constitute new and material evidence.  The JMR also stated that the Board failed to adequately explain whether the issue of entitlement to TDIU was raised, and, if it was raised and denied, the reason and bases for the denial.  Therefore, the Court vacated the Board's decision denying entitlement to a TDIU, a rating in excess of 50 percent for migraines, and reopening the claim for service connection for sleep apnea, and remanded these matters to the Board.

During the course of this appeal, the Veteran changed his representation from the from the American Legion to Disabled American Veterans, from Disabled American Veterans back to the American Legion, and from the American Legion to the law firm of Chisholm, Chisholm, & Kilpatrick.

The issue of entitlement to service connection for obstructive sleep apnea and entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2006 decision, the VA denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran was notified in December 2006 and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the November 2006 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3. The Veteran is in receipt of the maximum schedular rating for migraines under Diagnostic Code 8100, and no referral for extraschedular consideration is warranted.

4. The Veteran is service-connected for migraine headaches, rated 30 percent from December 21, 2005 and 50 percent from March 15, 2010; and depressive disorder associated with migraine headaches, rated 50 percent from December 4, 2014.  The Veteran's combined rating was 30 percent from December 21, 2005, 50 percent from March 15, 2010, and 80 percent from December 4, 2014.

5. The Veteran's service-connected depressive disorder with migraine headaches precluded all forms of substantially gainful employment from December 4, 2014.


CONCLUSIONS OF LAW

1. The November 2006 rating decision that denied the claim for entitlement to service connection for sleep apnea is final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. Evidence received since the November 2006 rating decision is new and material and the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for rating in excess of 50 percent rating for migraines have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

4. The criteria for entitlement to a TDIU have been met from December 4, 2014. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.17, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in March 2010 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, private treatment records and evaluations, the April 2010 and April 2015 VA examination reports, statements from the Veteran's friends and family, internet treatise documents, and the Veteran's statements.

No assistance was provided to the Veteran with regard to the issues of entitlement to a TDIU and reopening the claim for service connection for sleep apnea, as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). Given the favorable outcome of this decision as to these issues, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required.

Reopening Based on New and Material Evidence

Service connection was denied by a November 2006 rating decision.  Notice was provided and the decision was not appealed. It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted, in November 2006, the VA denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran was notified of this denial in a December 2006 letter, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The RO's denial in November 2006 of service connection for sleep apnea was based on a determination that the condition was neither incurred in nor caused by service, specifically that sleep apnea is not a disability entitled to presumptive service connection due to exposure to herbicides and that the Veteran was not diagnosed with sleep apnea until approximately 20 years after separation from service.  The evidence before the RO included the Veteran's service medical records, lay statements, September 2006 VA examination report, and private treatment records.

The evidence received since the November 2006 rating decision includes internet treatise documents submitted in April 2010.  These documents related to the delayed onset of symptoms of sleep apnea.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for sleep apnea is warranted.

Increased Rating - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for Migraines - Analysis

The Veteran's migraines are rated 50 percent under 38 C.F.R. § 4.124a, DC 8100.  

DC 8100 provides for the assignment of a maximum 50 percent rating when there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran is receiving the maximum schedular rating under DC 8100 and therefore cannot receive a higher one.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 50 percent for his migraines in not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for migraine headaches and depressive order associated with migraine headaches.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's migraine headache disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for rating based on prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's migraine headaches disability is manifested by symptoms of very frequent prolonged and prostrating attacks productive of severe economic adaptability.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a) (2015).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

There is no regulatory definition of "substantially gainful employment."   38 C.F.R. § 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).   There is not always sufficient evidence in the claims folder to determine earned annual income.  However, in case there is appropriate evidence of earned annual income, the most recent poverty threshold may be found at:http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited August 31, 2016).  Even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  38 C.F.R § 4.16(a).  

VA must consider the nature of employment and any reason for determination.  Id.  
The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of April 30, 2012).   In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), CAVC stated that the Manual suggested a living wage.   CAVC also noted the standard offered little insight as to how it was to be applied, but looked to be objective.  In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), CAVC cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  CAVC has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) (2015).


Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

The Board first finds that the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU as there is one disability rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a) (2015).  The Veteran is service-connected for migraine headaches, rated 30 percent from December 21, 2005 and 50 percent from March 15, 2010; and depressive disorder associated with migraine headaches, rated 50 percent from December 4, 2014.  The Veteran's combined rating was 30 percent from December 21, 2005, 60 percent from September 29, 2006, 50 percent from March 15, 2010, and 80 percent from December 4, 2014.  Thus, the Veteran qualified for a schedular TDIU as of December 4, 2014 as he had at least one disability that was rated over 40 percent and his combined rating was at least 70 percent.

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

The evidence of record indicates that the Veteran graduated from high school. His military occupational specialty was petroleum supply specialist.  

In May 2014, the Veteran was afforded a Travel Board hearing.  The Veteran stated that he experiences an average of two to four migraine headaches a week, lasting anywhere from 20 minutes to more than a day.  He stated that the headaches were incapacitating at least twice a week.  During incapacitating headaches, the Veteran stated that he would lie in bed with no sound or lights, and would take various medications.  He also reported experiencing both tension and sinus headaches.  

The Veteran stated that due to his migraine headache symptoms he was fired from his employment as a security guard and working for a food distribution company.  He stated that he was unable to complete truck driving school and a nursing program due to his migraine headache symptoms.  At the time of the hearing, he was working part-time, 27 hours a week.  He indicated that he would be found sleeping on the job, but that his employer made accommodations for the Veteran's service-connected disabilities.

In April 2015, the Veteran was afforded a VA examination to determine the nature and severity of his migraine headaches.  The Veteran reported that he has had eighty different jobs since the military but kept losing jobs because of his migraine symptoms.  The VA examiner noted that the Veteran has functional impairment related to his migraine symptoms, including an inability to concentrate and stay focused on tasks.

In a May 2016 affidavit, the Veteran stated that he worked for Fed Ex from 2009 to 2014.  While at first he was working approximately 35 hours per week, he cut back to part-time driving, approximately 24 hours per week.  He stated that this was because his service-connected migraines and insomnia were limiting his ability to function on the job.  He stated that he was having migraine headaches three to four times per week during this period.  The Veteran stated that his supervisor made accommodations for his disabilities, allowing him to stop working and rest if a migraine headache began.  He stated that that his disabilities continued to worsen, and in 2014 he was fired for wrecking the company vehicle.  He stated that as a result of the effects of his migraines and insomnia, he could not remember hitting anything, despite being shown the damage to the vehicle.

The Veteran stated that he then worked for the military for three months as a computer ordering clerk.  He stated that he regularly needed to sit down throughout the work day because of his fatigue and migraines.  His supervisor knew about his disabilities and permitted him to take an occasional break to deal with a migraine.  The Veteran stated that he was fired from this job after refusing to move to a late night shift that he felt would put his life at risk due to his insomnia symptoms.

The Veteran stated that he then worked for the IRS for three months.  He stated that his employer knew about his migraine headaches and insomnia and were prepared to make accommodations as necessary.  For example, his supervisor let him rest his head on his desk several times a day whenever a migraine set in.  He stated that his employer was willing to continue to make accommodations.  However, he left the job because everything about the work environment triggered his headaches, from the excessive reading to the expected significant amount of time on the phone. He stated that the training alone was giving him at least one migraine every day, which would prevent him from working productively.  

The Veteran stated that he has severe migraines four or five times a week, with each lasting anywhere from one hour to an entire day.  His migraines cause him to have extreme light and sound sensitivity, forcing him to lie down in a dark and completely silent room and vomit multiple times.  He stated that the medications he takes to treat his migraines make him feel very woozy.  Furthermore, his migraine headaches aggravate his insomnia.  He sleeps for several short periods over the course of the day, never totaling more than four or five hours in a 24 hour period.  He stated that he is unable to sleep during a migraine headache.  This makes it very difficult for him to interact with other people.

A May 2016 letter for the Social Security Administration (SSA) reflected the Veteran's earnings history from 1978 to 2015.  The letter indicates that the Veteran earned $16,270.01 in 2014 and $4,487.38 in 2015.  However, the SSA indicated that earnings for 2015 may by only partially shown due to a delay in updating records.

In May 2016, the Veteran submitted a private employability evaluation.  The evaluation report noted that the Veteran stopped working on a consistent basis in November 2014.  He reported being unemployed since February 2016 when he resigned from his position at the IRS due to worsening symptoms from service-connected migraine headaches.  During the evaluation, the Veteran indicated that he has migraine headaches lasting from 45 minutes to a day and half, which can reach a pain level of 10/10.  The migraine headaches are often triggered by bright lights, loud noises, fumes, and scents such as perfume, gas, cigarette smoke or body odor.  At the onset of a migraine the Veteran must immediately take prescription medication, lie down in a dark room with an ice pack on his head or soak in a lukewarm bathtub until it dissipates.  The medication has been prescribed since approximately 2007 and offers some relief, but causes extreme drowsiness and fatigue.  The Veteran often becomes photophobic and phonophobic during a headache and reports blurred vision, muscle tremors, hallucinations, nausea, and heart palpitations while they are occurring.  In addition, his sleep is significantly disturbed as a result of these symptoms and he reported being constantly exhausted.  The evaluator noted that during the period from 2005 continuing on into 2014 it was not uncommon for the Veteran to miss work approximately two days each week due to symptoms from migraine headaches.  The Veteran stated that this led to a pattern of chronic absenteeism, which eventually led to either being fired or resigning.

The private evaluator indicated that the Veteran typically sleeps for no more than four hours at a time and feels fatigued throughout the day.  She further stated that all of the scents, sounds and lights found in social environments can trigger the Veteran's migraine headaches.  She indicated that the Veteran left high school in the tenth grade in order to obtain employment and help support his family.  He obtained his GED and earned 40 college credits prior to enlisting.  

The evaluation report indicated that after leaving service, the Veteran worked in a number of warehouse and security jobs, and was constantly fired from positions due to symptoms of his service-connected migraine headaches.  Attendance and punctuality were a constant problem and he was missing work an average of two days a week.  He later worked in a commission sales position which allowed him the flexibility to not work when he was experiencing migraine headaches.  The Veteran then worked in temporary warehouse and janitorial positions, a variety of sales positions.  He was fired from the last sales position due to chronic absenteeism related to the symptoms of his migraine headaches.  The Veteran then worked as a limousine driver for three years before resigning due to falling asleep at the wheel.  His next employment was also as a driver, but he resigned this part-time position after less than a year due to his daily headaches. Two years later, the Veteran accepted a full time position as a driver for Fed Ex.  When the work hours proved too demanding, the Veteran's hours were reduced to 24 hours a week with accommodations for his migraine symptoms.  The Veteran reported being fired from this position after five years.  The Veteran then worked for the IRS for two months, but had to resign due to a worsening of his migraine headaches caused by the demands of the position.  The evaluator noted that the Veteran has lost over twenty jobs since leaving service and has not been able to maintain full time employment since 2011.  In 2015 and 2016 the Veteran attempted to work full time and had two failed work attempts, each lasting less than three months due to migraine headache symptoms.  The Veteran reported that his migraine headache symptoms have caused him to fall asleep while working, chronic absenteeism, and make numerous errors while performing sedentary work, despite the fact that several employers made accommodations for this service-connected disability.  The evaluator opined that the Veteran's medical and employment history indicated that he was not able to secure or follow fulltime gainful occupation beginning in 2005.  She noted that the Veteran was precluded from even sedentary work.

The evidence of record indicates that the Veteran has a current disability rating that meets the schedular criteria for consideration of a TDIU from December 4, 2014.

The poverty threshold was $12,071 in 2014 and $12,331 in 2015. See http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited August 31, 2016).  The SSA indicated that the Veteran's income was $16,270.01 in 2014 and at least $4,487.38 in 2015.  While the Veteran's income in 2014 exceeded the poverty threshold, the evidence indicates that the employment was still marginal.  This is based on the Veteran's reports that his employers made accommodations for his limited ability to work due to the symptoms of his service-connected migraine headaches.  These accommodations were to such an extent that the employment was effectively in a sheltered workshop.  In addition, the Veteran's employment has been sporadic and limited to, at most, a few hours a day.  Therefore, the Veteran has been unable to maintain substantially gainful employment since December 4, 2014.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (noting that the ability to work sporadically or just a few hours a day was not substantially gainful employment); 38 C.F.R § 4.16(a). 

The Veteran's statements during the May 2014 Board hearing and May 2016 affidavit, the April 2015 VA examination report, and May 2016 private employability evaluation report all support a finding that the Veteran's service-connected migraine headaches substantially impacted his ability to work from December 4, 2014, and there is no medical opinion of significant probative value indicating that the disability did not render him unemployable from that date.  The Veteran's service-connected disability caused him to be unable or limited in his ability to perform both manual and sedentary work, due to his frequent incapacitating migraine headaches and associated chronic drowsiness, fatigue, and difficulty concentrating.  Given the significant impact of the service-connected migraine headaches on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the preponderance of the supports a finding that his service-connected migraine headaches preclude him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted. 

For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the preponderance of the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a schedular TDIU is warranted from December 4, 2014.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for OSA is reopened.

A disability rating in excess of 50 percent for migraine headaches is denied.

Entitlement to a TDIU is granted from December 4, 2014.


REMAND

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has a current diagnosis of sleep apnea and has submitted lay statements from friends indicating that he manifested symptoms of sleep apnea during service.  However, there is insufficient competent medical evidence to decide the claim.  Therefore, the Veteran's sleep apnea must be evaluated by a VA examiner and an opinion as to etiology must be obtained.

In addition, the evidence indicates that the Veteran was unable to obtain and maintain substantially gainful employment due to the service connected disabilities prior to December 4, 2014.  As the Veteran did not meet the standards for consideration of a total disability rating based on individual unemployability on a schedular basis prior to December 4, 2014, the issue must be referred to the Director, Compensation Service.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA and private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The VA examiner should consider the statements from the Veteran and people who served with him regarding his manifestation of symptoms of sleep apnea during service.

3. Refer to the Director, Compensation Service, the issue of entitlement to a TDIU prior to December 4, 2014.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


